Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment filed on 01/07/2022 by inserting claim 42 limitation into claim 26 and deleting claim 41, overcomes the rejection of claims 26, 38, 39, 41 under 35 U.S.C. 103(a) as being unpatentable over Tzschentke et al. (Drugs of the Future 2006, 31(12), pages 1053-1061, PTO-1449), and further in view of Ruoff (Pharmacotherapy, Vol.19, Number 1, 1999, pages 88-93, PTO-1449) and Kamin et al. (US 6,339,105, PTO-1449). The rejection is herein withdrawn.
In light of the Applicant's amendment to the claims filed on 01/07/2022, claims 42-44 are allowed and renumbered to claims 1-3.
The instant invention as defined by claims 1-3 is novel and allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627